Opinion issued March 28, 2003  
 

 

 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00213-CV
____________

IN RE VERNON HILL WILLIAMS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	On March 10, 2003, counsel for relator, Vernon Hill Williams, filed in this
Court a petition for writ of mandamus requesting that we compel respondent (1) to
permit the notice of appeal filed in cause number 875224 to be forwarded to the
appropriate court of appeals by the Harris County District Clerk's office in
compliance with Rule 25.2(e) of the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 25.2(e).  On March 17, 2003, we requested a response.  See Tex. R. App.
P. 52.4.
	Respondent notified the Court by letter dated March 21, 2003 that the notice
of appeal in cause number 875224 had been filed, and that, if he had not already done
so, respondent was directing the district clerk to file relator's notice of appeal
immediately.
	Accordingly, the petition for writ of mandamus is denied as moot.
 It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Keyes, and Higley.
1.    	Respondent is the Honorable Denise Collins, Judge, 208th District Court,
Harris County.